NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                                  IN THE DISTRICT COURT OF APPEAL
                                                  OF FLORIDA
                                                  SECOND DISTRICT



In the Interest of L.M-C, B.C., J.C.,             )
and K.C., children.                               )
                                                  )
                                                  )
M.C.,                                             )
                                                  )
               Petitioner,                        )
                                                  )
v.                                                )      Case Nos. 2D18-2176
                                                  )                2D18-2205
DEPARTMENT OF CHILDREN AND                        )
FAMILIES and GUARDIAN AD LITEM                    )            CONSOLIDATED
PROGRAM,                                          )
                                                  )
               Respondents.                       )
                                                  )

Opinion filed November 7, 2018.

Petitions for Writ of Certiorari to the Circuit
Court for Hillsborough County; Emily A.
Peacock, Judge.

Linda C. Clark of Linda C. Clark, P.A.,
Tampa, for Petitioner.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Mary Soorus, Assistant
Attorney General, Tampa, for Respondent
Department of Children and Families.

Thomasina Moore and Laura J. Lee,
Tallahassee, for Respondent Guardian ad
Litem Program.
PER CURIAM.


           Denied.



VILLANTI, BADALAMENTI, and ATKINSON, JJ., Concur.




                                   -2-